    USM-285 is a 5-part form. Fill out the form and print 5 copies. Sign as needed and route as specified below.

U.S. Department of Justice                                                                 PROCESS RECEIPT AND RETURN
United States Marshals Service
                                                                                           See ''Instructions for Service of Process by U.S. Marshal"

PLAINI"!Ff                                                                                                                 COURT CASE NUMBER
UNITED STATES OF AMERlCA                                                                                                  3: 16CR-148- l -TBR
DEFENDANT                                                                                                                  TYPE OF PROCESS
ELIAS ESTEPHANE                                                                                                           W RIT OF EXECUTION
                      NAME OF IND IVIDUAL, COMPANY, CORPORATlON. ETC. TO SERV E OR DESCRJPTION OF PROPERTY TO SEIZE OR CONDEMN

    SERVE             DISHO A ROGERS THAT WORKS IN EVIDENCE ROOM AT FBI OFFICE
       AT {           ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code}

                      1240 I SYCAMORE STATION PLACE, LOlTTSVILLE, KY 40299
SEND NOTICE OF SERVICE COPY TO REQUESTER AT NM.ffi AND ADDRESS BELOW
                                                                                                                      Number of process to be
                                                                                                                      served with this Fonn 285

                'russICA R. C. MALLOY                                                                                 Number of parties to be
                  ASSISTANT UNITED STATES ATTORNEY                                         _         . " •            served in this case
                  717 WEST BROADWAY                                                    I I,_. •'
                  LOUISVILLE, KENTUCKY 40202   V/A;.                              ES .AL. ~ •"' Jf.TR                 O,eck fot service
                L                                                                                                     ooU.S.A.

                                                                                   AJJgj
            0                    0




.. SPEClAL lNSTR.UCT!ONS OR OTl{ER.!NFORMATION .Tl-!AT WlLL                                     El ,~~ff! G .SERVlCE (fn d ude Rusines..-and Alternate A ddresses.············
 All Telephone Numbers, and Estimated Times Available/or Service):                               ,
~                                                                               U.S. DISTRICT COURT                                                                      Fold


    Please contact Dishona Rogers to arrange a date/time                     W1is:'1N-o~
                                                                              ~           r l"ve already advised Dishona Writ is
    being issued to obtain cash they are ho lding as seized from Estephane prior to sentencing. Dishona1s contact info : cell number
    (502) 836-2505; direct office number (502) 263 -6067 . The cash ($900) shouJd be taken into possession and immediately
    delivered to the intake desk of the clerk"s office in the Gene Snyder Courthouse. Please call me if you have any questions.

                                                                                                                   TELEPHONE NUMBER                   DATE

                                                                                                                   (502) 625-7077                      8/28/] 8
                                                                                               LY--DO NOT WRITE BELOW TIDS LI E
I acknowledge receipt for the total         Tota,! Process   District of                                                                                       Date
number of process indicated.                                 Origin
(Sign only for USM 285 if more
than one USM 285 is submitted)              ±L               No.li

I hereby certify and return that J   J:8l
                                    have personally served, D have legal evidence of service, D have executed as shown in "Remarks", the process described
on the individual , company, corporation, etc., at the address shown above on the on the individual , company, corporation, etc. shown at the address insened below.

0     I hereby certify and return that I am unable lo locate the individual , company, corporation, etc. named above (See remarks below}

Name and title of individual served (if not shown above)                                                                     0    A person of suitable age and discretion
                                                                                                                                  then residing in defendant's usual place
                                                                                                                                  of abode
Address (complete only different than shown above}                                                                            Date                  Time
                                                                                                                                                                       12!! am
                                                                                                                                                    loo o              D pm


Service Fee           Total Mileage Charges       Forwarding Fee           Total Charges       Advance Dcposi ts
                      including endeavors)


                           117. 4'1                                                                                                         $0.00




l'IU'.' I :- < 01'II .S:    1. CLERK OF THE COURT                                                                                         PRIOR EDfr!ONS MAY BE USED
                            2. USMS RECORD
                            3. NOTICE OF SERVICE
                            4. BILLING STA TEMENP: fo be returned to the U.S. Marshal with payment,                                                                Forro U SM.285
                               if any amount is owed Please remit promptly payable to U.S. Marshal.                                                                 Re v. 12115/80
                            5. ACKNOWLEDGMENT OF RECEIPT                                                                                                          Automated 01 /00
